 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6
          LVB-OGDEN MARKETING, LLC,
 7
                                     Plaintiff,
 8                                                            C18-243 TSZ
                  v.
 9                                                            MINUTE ORDER
          DAVID S. BINGHAM, et al.,
10
                                     Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13          (1)    The Court sets an in-court status conference for Tuesday, January 15, 2019,
     at 10:00 a.m.
14
           (2)    The parties shall file a Joint Status Report on or before Thursday,
15 January 10, 2019, addressing the parties readiness for trial, the anticipated length of trial,
   the issues raised in the supplemental briefing ordered by the Court (docket no. 132), the
16 possibility of resolving this matter through mediation, and any other issues the parties
   wish to discuss at the January 15, 2019, status conference. The parties should also be
17 prepared to address any pending motions which have a noting date on or prior to
   January 4, 2019.
18
            (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 17th day of December, 2018.
20
                                                          William M. McCool
21                                                        Clerk

22                                                        s/Karen Dews
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
